Citation Nr: 1713748	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  14-22 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November  1965 to November 1968, with service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge at the Portland, Oregon RO in November 2016.  A transcript of the hearing has been associated with the Veteran's claim file.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 
§ 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

The Veteran's bilateral hearing loss is the result of in-service noise exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.S. § 1110 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current bilateral hearing loss was caused by in service noise exposure.  The Board agrees.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Direct service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94%.  38 C.F.R. § 3.385.

In this case, the July 2013 VA examination report demonstrates hearing loss pursuant to 38 C.F.R. § 3.385.  Therefore, the first element of service connection is  met.

As to the second element, the Veteran's military occupational specialty (MOS) was 71P20 flight operations, and the Veteran competently and credibly indicated at his November 2016 hearing that he worked around helicopters twelve hours per day without hearing protection.  38 U.S.C.A. § 1154(a).  Thus, an in-service injury in the form of acoustic trauma in service is established, satisfying the second element of service connection.

As to the third element of service connection, the record includes three nexus opinions.  Against the claim is the opinion of the July 2013 VA examiner, who opined that the Veteran's hearing loss was "not as likely as not" caused by or a result of an event in service.  The examiner's rationale was that there were no significant threshold shifts in the Veteran separation examination, and the Veteran's hearing was essentially normal on separation, thereby precluding scientific evidence in support of a nexus.  Later in the report, the examiner noted that there "was no evidence of acoustic trauma during the service."  However, as noted above, the Board has found that the Veteran sustained acoustic trauma during active duty.  Therefore, the opinion is of no probative value, as it is based on an inaccurate factual premise.

In favor of the claim are two private opinions.  Specifically, in November 2012 and September 2013 letters, Drs. J.C. and L.M. opined that it was more likely than not that the Veteran's hearing loss was a result of the noise exposure he sustained while in service.  Both examiners emphasized the Veteran's significant noise exposure in service without hearing protection, as well as the lack of significant noise exposure following active duty.

Therefore, the only adequate opinions of record are in favor of the claim.  All elements having been met, service connection for hearing loss is established.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


